EXHIBIT 10.5

 

GUARANTY AGREEMENT

 

GUARANTY AGREEMENT (this “Agreement”), dated as of October 1, 2012, by Sunrise
Senior Living, Inc. (“Guarantor”) in favor of Health Care REIT, Inc., as lender
(the “Lender”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement dated as of October 1, 2012 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms used herein without definition
are used as defined in the Credit Agreement) between Sunrise Senior Living
Investments, Inc. (the “Company”) and the Lender, subject to the satisfaction of
certain conditions precedent, the Lender has agreed to make Loans to the Company
upon the terms and subject to the conditions set forth therein;

 

WHEREAS, it is a condition precedent to the making of the Loans that Guarantor
guaranty the Company’s obligations under the Credit Agreement (the “Credit
Agreement Obligations”);

 

WHEREAS, Guarantor will derive substantial direct and indirect benefits from the
making of the Loans under the Credit Agreement and is willing to guaranty the
Credit Agreement Obligations; and

 

NOW, THEREFORE, in consideration of the premises and to induce the Lender to
enter into the Credit Agreement and to induce the Lender to make Loans to the
Company thereunder, Guarantor hereby agrees with the Lender as follows:

 

ARTICLE I

 

GUARANTY

 

Section 1.1             Guaranty.  To induce the Lenders to make the Loans,
Guarantor hereby, absolutely, unconditionally and irrevocably guarantees, as
primary obligor and not merely as surety, the full and punctual payment when
due, whether at stated maturity or earlier, by reason of acceleration, mandatory
prepayment or otherwise in accordance with any Loan Document, all the Credit
Agreement Obligations whether existing on the date hereof or hereinafter
incurred or created (the “Guaranteed Obligations”).  This guaranty by Guarantor
hereunder constitutes a guaranty of payment and not of collection.

 

Section 1.2             Authorization; Other Agreements.  The Lender is hereby
authorized, without notice to or demand upon Guarantor and without discharging
or otherwise affecting the obligations of Guarantor hereunder and without
incurring any liability hereunder, from time to time, to do each of the
following:

 

(a)           (i) modify, amend, supplement or otherwise change, (ii) accelerate
or otherwise change the time of payment of or (iii) waive or otherwise consent
to noncompliance with, any Guaranteed Obligation or any Loan Document;

 

--------------------------------------------------------------------------------


 

(b)           apply to the Guaranteed Obligations any sums by whomever paid or
however realized to any Guaranteed Obligation in such order as provided in the
Loan Documents;

 

(c)           refund at any time any payment received by the Lender in respect
of any Guaranteed Obligation;

 

(d)           (i) sell, exchange, enforce, waive, substitute, liquidate,
terminate, release, abandon, fail to perfect, subordinate, accept, substitute,
surrender, exchange, affect, impair or otherwise alter or release any collateral
granted on or after the Effective Date for any Guaranteed Obligation or any
other guaranty therefor in any manner, (ii) receive, take and hold collateral on
or after the Effective Date to secure any Guaranteed Obligation, (iii) add,
release or substitute any one or more other guarantors, makers or endorsers of
any Guaranteed Obligation or any part thereof and (iv) otherwise deal in any
manner with the Company and any other guarantor, maker or endorser of any
Guaranteed Obligation or any part thereof; and

 

(e)           settle, release, compromise, collect or otherwise liquidate the
Guaranteed Obligations.

 

Section 1.3             Guaranty Absolute and Unconditional.  Guarantor hereby
waives and agrees not to assert any defense (other than indefeasible payment in
full of the Guaranteed Obligations in cash or other immediately available
funds), whether arising in connection with or in respect of any of the following
or otherwise, and hereby agrees that its obligations under this Agreement are
irrevocable, absolute and unconditional and shall not be discharged as a result
of or otherwise affected by any of the following (which may not be pleaded and
evidence of which may not be introduced in any proceeding with respect to this
Agreement, in each case except as otherwise agreed in writing by the Lender):

 

(a)           the invalidity or unenforceability of any obligation of the
Company or any other guarantor under any Loan Document or any other agreement or
instrument relating thereto (including any amendment, consent or waiver
thereto), or any security granted for, or other guaranty of, any Guaranteed
Obligation or any part thereof, or the lack of perfection or continuing
perfection or failure of priority of any security granted for the Guaranteed
Obligations or any part thereof;

 

(b)           the absence of (i) any attempt to collect any Guaranteed
Obligation or any part thereof from the Company or any other guarantor or other
action to enforce the same or (ii) any action to enforce any Loan Document;

 

(c)           the failure by any Person to take any steps to perfect and
maintain any lien on, or to preserve any rights with respect to, any collateral;

 

(d)           any workout, insolvency, bankruptcy proceeding, reorganization,
arrangement, liquidation or dissolution by or against Company, any other
guarantor or any of the Company’s affiliates or any procedure, agreement, order,
stipulation, election, action or omission thereunder, including any discharge or
disallowance of, or bar or stay against collecting, any Guaranteed Obligation
(or any interest thereon) in or as a result of any such proceeding;

 

(e)           any foreclosure, whether or not through judicial sale, and any
other sale of any collateral or any election following the occurrence of an
Event of Default by the Lender to proceed separately against any collateral in
accordance with the Lender’s rights under any applicable law; or

 

--------------------------------------------------------------------------------


 

(f)            any other defense, setoff, counterclaim or any other circumstance
that might otherwise constitute a legal or equitable discharge of the Company,
any other guarantor or any of the Company’s affiliates, in each case other than
the payment in full of the Guaranteed Obligations.

 

Section 1.4             Waivers.  Guarantor hereby unconditionally and
irrevocably waives and agrees not to assert any claim, defense, setoff or
counterclaim based on diligence, promptness, presentment, requirements for any
demand or notice hereunder including any of the following: (a) any demand for
payment or performance and protest and notice of protest, (b) any notice of
acceptance, (c) any presentment, demand, protest or further notice or other
requirements of any kind with respect to any Guaranteed Obligation (including
any accrued but unpaid interest thereon) becoming immediately due and payable
and (d) any other notice in respect of any Guaranteed Obligation or any part
thereof, and any defense arising by reason of any disability or other defense of
the Company or any other guarantor (other than indefeasible payment in full of
the Guaranteed Obligations in cash or other immediately available funds). 
Guarantor further unconditionally and irrevocably agrees not to (x) enforce or
otherwise exercise any right of subrogation or any right of reimbursement or
contribution or similar right against the Company or any other guarantor by
reason of any Loan Document or any payment made thereunder or (y) assert any
claim, defense, setoff or counterclaim it may have against any other affiliate
or set off any of its obligations to such other affiliate against obligations of
such affiliate to Guarantor, until indefeasible payment in full of the
Guaranteed Obligations in cash or other immediately available funds.  GUARANTOR
WAIVES ALL SURETYSHIP AND OTHER SIMILAR DEFENSES.  No obligation of Guarantor
hereunder shall be discharged other than by complete performance.

 

Section 1.5             Reliance.  Guarantor hereby assumes responsibility for
keeping itself informed of the financial condition of the Company and any other
guarantor, maker or endorser of any Guaranteed Obligation or any part thereof,
and of all other circumstances bearing upon the risk of nonpayment of any
Guaranteed Obligation or any part thereof that diligent inquiry would reveal,
and Guarantor hereby agrees that Lender shall have no duty to advise Guarantor
of information known to it regarding such condition or any such circumstances. 
In the event Lender, in its sole discretion, undertakes at any time or from time
to time to provide any such information to Guarantor, Lender shall be under no
obligation to (a) undertake any investigation not a part of its regular business
routine, (b) disclose any information that Lender, pursuant to accepted or
reasonable commercial finance or banking practices, wishes to maintain
confidential or (c) make any future disclosures of such information or any other
information to Guarantor.

 

ARTICLE II

 

MISCELLANEOUS

 

Reinstatement.  Guarantor agrees that, if any payment made by Company, any of
Company’s affiliates or any other Person and applied to the Credit Agreement
Obligations is at any time annulled, avoided, set aside, rescinded, invalidated,
declared to be fraudulent or preferential or otherwise required to be refunded
or repaid, then, if, prior to any of the foregoing, any provision of this
Agreement (including the guaranty of Guarantor hereunder) shall have been
terminated, cancelled or surrendered, such provision shall be reinstated in full
force and effect and such prior termination, cancellation or surrender shall not
diminish, release, discharge, impair or otherwise affect the obligations of
Guarantor.

 

Section 2.2             Release of Guaranty.  Upon payment in full of all of the
Guaranteed Obligations, automatically and unconditionally without the need for
any further action by any party,

 

--------------------------------------------------------------------------------


 

subject in all respects to the terms of the Credit Agreement, Guarantor shall be
released from its obligations hereunder.

 

Representations and Warranties.  In order to induce Lender to enter into this
Agreement and to make Loans to the Borrower under the Credit Agreement, the
Guarantor hereby represents and warrants to the Lender that:

 

(a)           The Guarantor is a corporation duly formed and validly existing
under the laws of the State of Delaware.

 

(b)           The Guarantor has the corporate power and authority to make,
deliver and perform this Agreement.  The Guarantor has taken all necessary
corporate action to authorize the execution, delivery and performance of this
Agreement.

 

(c)           This Agreement (i) has been duly executed, authorized and
delivered on behalf of the Guarantor and (ii) constitutes the legal, valid and
binding obligation of the Guarantor, and is enforceable against the Guarantor in
accordance with its terms, subject to (x) the effects of bankruptcy, insolvency,
moratorium, reorganization, fraudulent conveyance or other similar laws
affecting creditors’ rights generally, (y) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (z) implied covenants of good faith and fair dealing.

 

(d)           The execution, delivery and performance of this Agreement do not
violate the Organizational Documents of the Guarantor.

 

Section 2.4             Independent Obligations.  The obligations of Guarantor
hereunder are independent of and separate from the Guaranteed Obligations.  If
any Guaranteed Obligation is not paid when due, or upon any Event of Default,
the Lender may, at its sole election, proceed directly and at once, without
notice, against Guarantor to collect and recover the full amount or any portion
of any Guaranteed Obligation then due, without first proceeding against any
other guarantor, the Company or any affiliate of the Company and without first
joining any other guarantor, the Company or any affiliate of the Company in any
proceeding.

 

Section 2.5             No Waiver by Course of Conduct.  Lender shall not by any
act (except by a written instrument pursuant to Section 2.5), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default.  No failure to exercise,
nor any delay in exercising, on the part of the Lender, any right, power or
privilege hereunder shall operate as a waiver thereof.  No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by the Lender of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy that the Lender
would otherwise have on any future occasion.

 

Section 2.6             Amendments in Writing.  None of the terms or provisions
of this Agreement may be waived, amended, supplemented or otherwise modified
except in a writing signed by both of the parties hereto.

 

Section 2.7             Notices.  All notices, requests and demands to or upon
the Lender or Guarantor hereunder shall be effected in the manner provided for
in Section 8.2 of the Credit Agreement; provided, however, that any such notice,
request or demand to or upon Guarantor shall be addressed to the Company’s
notice address set forth in such Section 8.2.

 

--------------------------------------------------------------------------------


 

Section 2.8             Successors and Assigns.  This Agreement shall be binding
upon the successors and assigns of Guarantor and shall inure to the benefit of
the Lender and its successors and assigns; provided, however, that Guarantor may
not assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Lender.

 

Section 2.9             Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.  Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart.  Delivery of an executed signature page of this Agreement by
facsimile transmission or by electronic transmission shall be as effective as
delivery of a manually executed counterpart hereof.

 

Section 2.10           Severability.  Any provision of this Agreement being held
illegal, invalid or unenforceable in any jurisdiction shall not affect any part
of such provision not held illegal, invalid or unenforceable, any other
provision of this Agreement or any part of such provision in any other
jurisdiction.

 

Section 2.11           Governing Law.  This Agreement and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of Delaware.

 

Section 2.12           WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT
TO, OR DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH, ANY
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREIN OR RELATED THERETO
(WHETHER FOUNDED IN CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A)
CERTIFIES THAT NO OTHER PARTY AND NO RELATED PERSON OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 2.12.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

 

 

SUNRISE SENIOR LIVING, INC.

 

 

as Guarantor

 

 

 

 

 

 

 

 

By:

/s/ Marc Richards

 

 

 

Name:

Marc Richards

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

ACCEPTED AND AGREED

 

 

as of the date first above written:

 

 

 

 

 

HEALTH CARE REIT, INC.

 

 

as Lender

 

 

 

 

 

 

 

 

By:

/c/ Erin C. Ibele

 

 

 

Name:

Erin C. Ibele

 

 

 

Title:

Senior Vice President —

 

 

 

 

Administration & Corporate Secretary

 

 

 

 

SIGNATURE PAGE TO PARENT GUARANTY

 

--------------------------------------------------------------------------------